UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 December 14, 2010 Date of Report (date of earliest event reported) THE BUCKLE, INC. (Exact name of Registrant as specified in its charter) Nebraska 001-12951 47-0366193 (State or other jurisdiction of (Commission (I.R.S. Employer incorporation or organization) File Number) Identification No.) 2407 West 24th Street, Kearney, Nebraska 68845-4915 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(308) 236-8491 (Former name, former address and former fiscal year if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS ITEM 8.01. Other Events ITEM 9.01(d) Financial Statements and Exhibits SIGNATURES EXHIBIT INDEX EXHIBIT 99.1 ITEM 8.01Other Events On December 14, 2010, The Buckle, Inc. issued a press release announcing a quarterly dividend of $0.20 per share to be paid on January 27, 2011, for shareholders of record at the close of business on January 14, 2011. The full text of the press release is furnished as Exhibit 99.1 to this report. ITEM 9.01(d).Financial Statements and Exhibits Exhibit 99.1Press Release Dated December 14, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. The Buckle, Inc. Date:December 14, 2010 By:/s/ KAREN B. RHOADS Name:Karen B. Rhoads Title:Vice President of Finance, Treasurer and Chief Financial Officer EXHIBIT INDEX Exhibit 99.1 Press Release Dated December 14, 2010
